Citation Nr: 0424778	
Decision Date: 09/08/04    Archive Date: 09/16/04

DOCKET NO.  98-13 835A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hemorrhoids.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from November 1961 to August 
1967 and from July 1969 to August 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In that determination, the RO inter 
alia denied the appellant's application to reopen a 
previously denied claim of entitlement to service connection 
for hemorrhoids.  The appellant disagreed and this appeal 
ensued.  In a May 2001 decision, the Board inter alia granted 
the application to reopen the previously denied claim, and 
remanded the reopened service-connection claim for additional 
evidentiary development.  The case is again before the Board 
for appellate review.  

This appeal has been advanced on the docket, see 38 C.F.R. 
§ 20.900(c) (2003), and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on his part.  


REMAND

The claims file includes evidence of complaints of 
hemorrhoids in the service medical records of May 1977.  The 
service medical records appear otherwise devoid of complaints 
or findings concerning hemorrhoids.  The post-service May 
1988 VA examination showed hemorrhoids that were not 
currently active, and VA cardiac and pulmonary examinations 
in September 1998 included diagnoses of hemorrhoids.  

As part of VA's assistance obligations, the Board in May 2001 
remanded the claim for a VA examination to determine whether 
the appellant has hemorrhoids and, if so, whether it is at 
least as likely as not that the hemorrhoids were incurred in 
or aggravated during service.  A VA examination in May 2003 
revealed no hemorrhoids.  However, also of record are private 
clinical records from 1994 to 2001 and VA clinical records in 
2002 documenting treatment for hemorrhoids.  Moreover, the 
appellant argues that the VA examiner in May 2003 provided an 
inadequate examination, in part because the examiner declared 
himself to be an orthopedist rather than a proctologist.  

It appears from this record that the appellant has a history 
of hemorrhoids that is at times active and at other times 
inactive.  He has received treatment recently for 
hemorrhoids, though the key question in this case is whether 
there is an etiologic link between the hemorrhoids noted in 
these records and the complaint of hemorrhoids in the May 
1977 service medical records.  That question has not been 
answered, and another VA examination (with a different VA 
examiner) will be afforded.  

The case is remanded to the RO via the AMC in Washington, 
D.C., for the following:  

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
(VCAA) have been satisfied.  In doing so, 
the RO should notify the appellant and 
his representative of any information, 
and any medical or lay evidence, not 
previously provided that is necessary to 
substantiate the claims.  In particular, 
the RO must inform the claimant (1) about 
the information and evidence not of 
record that is necessary to establish 
higher evaluations for his service-
connected disabilities; (2) about the 
information and evidence that VA will 
seek to provide; (3) about the 
information and evidence the claimant is 
expected to provide; and (4) request or 
tell him to provide any evidence in his 
possession that pertains to his claims.  
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  
See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

2.  Ask the appellant to provide specific 
information (dates, places, and medical 
providers) of any recent VA or non-VA 
health care for hemorrhoids.  If the 
health care identified was afforded at a 
VA medical facility, obtain documentation 
of that treatment.  If the health care 
was from a non-VA source, then ask the 
appellant for any necessary release or 
authorization and then obtain 
documentation of that treatment.  
Associate all documents obtained with the 
claims file.  

3.  Arrange for a VA examination (to be 
conducted by an examiner other than the 
one who conducted the May 2003 
examination) to determine the nature and 
etiology of the claimed hemorrhoids.  The 
claims file must be made available to, 
and be reviewed by, the examiner in 
connection with the examinations, and 
they should so indicate in their report.  
After reviewing the available medical 
records and examining the appellant, ask 
the examiner to identify the nature of 
any on the nature and symptomatology of 
the current hemorrhoidal disorder (active 
or inactive), and to opine - based on 
review of the evidence of record, 
examination of the appellant, and her or 
his professional expertise - whether it 
is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the current disorder is related to 
the complaints of hemorrhoids in service 
in May 1977 and/or to the diagnosis of 
hemorrhoids in the VA examination of May 
1988.  A complete rationale should be 
given for all opinions and conclusions 
expressed.  The findings and opinions 
should be set forth in a written report 
made part of the claims file.  

4.  The RO should readjudicate the claim 
currently in appellate status.  If any 
benefit sought is not granted, the 
appellant and his representative should 
be furnished with a Supplemental 
Statement of the Case, to include all 
pertinent law and regulations, and an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



